Citation Nr: 1404203	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-20 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include PTSD and adjustment disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1973 to February 1975, and from January 1977 to October 1977.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in November 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The appeal has since been transferred to the RO in Indianapolis, Indiana.  

The scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Accordingly, the issue originally characterized as service connection for dysthymic disorder and adjustment disorder, including depression and anxiety, has now been changed to include all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The evidence of record includes diagnoses of multiple psychiatric disorders as well as the Veteran's contentions that during his second period of service he went AWOL and began abusing alcohol because of in-service stressors.  The evidence indicates that there may be a relationship between the Veteran's service and his present psychiatric disorders.  Regrettably, however, the record does not include the Veteran's personnel records from his second period of service in the Navy, treatment records related to the Veteran's alcohol abuse, or a VA examination which addresses whether any psychiatric disorder is related to service.  In accordance with VA's duty to assist, additional development is warranted.  

Following remand, the RO's determination on the issue of entitlement to service connection for a psychiatric disorder may have a bearing on the TDIU claim.  The appropriate disposition in this circumstance, then, is to also remand the issue of entitlement to TDIU as the claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of the information and evidence required to substantiate a claim for PTSD.  The notice must be in accordance with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2013) and 38 C.F.R. § 3.304(f)(3) (2013), as required for PTSD claims based on in-fear of hostile military or terrorist activity.  

2. Take appropriate action to secure any records which have not been previously secured for inclusion in the claim file, to include any and all records pertaining to rehabilitative treatment for alcohol abuse and to include any additional statements or information which pertain to the Veteran's claimed stressors for verification.  All attempts to secure this evidence must be documented in the claim file.  If the identified records cannot be located, document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then notify the Veteran and his representative of the specific records that it is unable to obtain; explain the efforts VA has made to obtain that evidence; and describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond. 

3. Obtain personnel records for service between January 1977 and October 1977.  

4.  After completion of the foregoing, make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor or stressors in service.  If the record verifies the existence of a stressor or stressors, specify what stressor or stressors are established by the record.  

5.  Then, schedule the for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder, to include PTSD and adjustment disorder.  

Provide the entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) for review by a VA examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in therein must be printed and associated with the paper claim file so they can be available to the examiner for review.	

Based on the examination and review of the record, the examiner is to answer the following questions: 

(a)  If a psychiatric disorder other than PTSD is diagnosed, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service?

(b)  If PTSD is diagnosed, the examiner must identify the stressors supporting the diagnosis. The examiner should then address the following:

 (c)  Is it at least as likely as not (i.e., probability of at least 50 percent) that the Veteran currently suffers PTSD based on a verified stressor?  The examiner is instructed to consider only the stressors, if any, identified as having been verified by the record.

(d)  If the answer to (c) is no, is it at least as likely as not (i.e., 50 percent probability) that the Veteran's current symptoms are related to a stressor involving fear of hostile military activity.  

For the purposes of this examination, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then, adjudicate the issue of entitlement to service connection for a psychiatric disorder.

7.  Thereafter, if the RO deems necessary, schedule the Veteran for a VA examination by an appropriate professional to ascertain whether the service-connected disabilities render him unemployable. 

The examiner must opine whether, without regard to the Veteran's age or the impact of any non-service connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or combined, have rendered him unable to secure or follow a substantially gainful occupation. 

8. Then readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


